Exhibit 10.1

 

AMENDMENT NO. 2

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of July 31, 2019, by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent (in such capacity,
“Agent”) for each member of the Lender Group and the Bank Product Provider (as
each such term is defined in the Credit Agreement referred to below), KINERGY
MARKETING LLC (“Kinergy”), and PACIFIC AG. PRODUCTS, LLC (“Pacific Ag” and
together with Kinergy, each individually, a “Borrower” and collectively, the
“Borrowers”).

 

WHEREAS, Borrowers, Agent and Lenders (as defined below) have entered into
certain financing arrangements as set forth in (a) the Second Amended and
Restated Credit Agreement, dated as of August 2, 2017, by and among Agent, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”) and Borrowers (as amended, restated, renewed, extended,
supplemented, substituted and otherwise modified from time to time, the “Credit
Agreement”) and (b) the Loan Documents (as defined in the Credit Agreement);

 

WHEREAS, Borrowers, Agent and Lenders have agreed to amend and modify certain
provisions of Credit Agreement, subject to the terms and conditions of this
Amendment.

 

NOW, THEREFORE, upon the mutual agreements and covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions.

 

(a) Additional Definitions. The Credit Agreement is hereby amended to add the
following new definition thereto:

 

““Marketing Agreements” shall mean the Marketing Agreements set forth on
Schedule 4.29 attached hereto, as such schedule may be updated from time to time
by Borrowers with prior notice to Agent, provided, that, (i) any additional
Marketing Agreements listed in updates to such Schedule 4.29 shall be
substantially similar to the other Marketing Agreements listed on such Schedule
4.29 and (ii) such updates shall be in form and substance satisfactory to
Agent.”

 

““Amendment No. 2 Effective Date” shall mean July 31, 2019.”

 

(b) Interpretation. Capitalized terms used and not defined in this Amendment
shall have the respective meanings given them in the Credit Agreement.

 

2. Amendments.

 

(a) Eligible Inventory. Clause (b) of the second sentence of the definition of
“Eligible Inventory” set forth in Section 1.1 of the Credit Agreement is hereby
deleted in its entirety and the following substituted therefor:

 

1

 

 

“(b) Inventory (i) at premises other than those owned or leased and controlled
by a Borrower unless Agent has received a Collateral Access Agreement or (ii)
constituting Pacific Ethanol Acquired Inventory commingled with assets of the
Pacific Ethanol Affiliates or any other Person (besides a Borrower);” therefor.”

 

(b) Increased Reporting Event. The definition of “Increased Reporting Event” set
forth in Section 1.1 of the Credit Agreement is hereby deleted in its entirety
and the following substituted therefor:

 

““Increased Reporting Event” means if at any time (i) during the Special Period,
(a) Excess Availability is less than the greater of fifteen percent (15%) of the
Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrowers to Agent or $10,000,000 or (b) a Default or Event of
Default shall have occurred and be continuing; and (ii) after the expiration of
the Special Period, (a) Excess Availability is less than twenty-five percent
(25%) of the Maximum Revolver Amount or (b) a Default or Event of Default shall
have occurred and be continuing.”

 

(c) Special Period. The definition of “Special Period” set forth in Section 1.1
of the Credit Agreement is hereby deleted in its entirety and the following
substituted therefor:

 

““Special Period” shall mean the period through and including the earlier of (a)
November 30, 2019 and (b) the tenth (10th) Business Day following written notice
from Agent to Administrative Borrower of the election of Agent to terminate the
Special Period.”

 

(d) Special Eligibility Conditions. The definition of “Special Eligibility
Conditions” set forth in Section 1.1 of the Credit Agreement is hereby deleted
in its entirety and the following substituted therefor:

 

““Special Eligibility Conditions” means, with respect to any item of Pacific
Ethanol Acquired Inventory, that (a) such Pacific Ethanol Acquired Inventory was
purchased by a Borrower from a Pacific Ethanol Affiliate pursuant to a Marketing
Agreement, (b) Agent has received an original (or electronic copy) of such
Marketing Agreement executed by the parties thereto, and (c) Agent has received,
in form and substance reasonably satisfactory to Agent and executed by each
Pacific Ethanol Affiliates Credit Facilities Agent, one or more agreements,
consents, access and/or licenses, including provisions providing for (i) the
release of all (or acknowledgement of not having any) liens and security
interests in the Pacific Ethanol Acquired Inventory and (ii) the right of Agent
to access such Pacific Ethanol Acquired Inventory.”

 

(e) Pacific Ethanol Acquired Inventory. The definition of “Pacific Ethanol
Acquired Inventory” set forth in Section 1.1 of the Credit Agreement is hereby
deleted in its entirety and the following substituted therefor:

 

““Pacific Ethanol Acquired Inventory” means Inventory purchased or acquired by
Borrowers from an Affiliate of Borrowers.”

 

2

 

 

(f) Pacific Ethanol Affiliates. The definition of “Pacific Ethanol Affiliates”
set forth in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety and the following substituted therefor:

 

““Pacific Ethanol Affiliates” mean, collectively, (a) Pacific Ethanol Central,
LLC (f/k/a PE AVR Holdings, Inc. f/k/a Aventine Renewal Energy Holdings, Inc.),
(b) Pacific Ethanol Aurora West, LLC (f/k/a Aventine Renewable Energy – Aurora
West, LLC), (c) Pacific Ethanol Pekin, LLC (f/k/a Pacific Ethanol Pekin, Inc.
f/k/a Aventine Renewable Energy, Inc.), (d) Pacific Ethanol Canton, LLC (f/k/a
Aventine Renewable Energy –Canton, LLC, (f) Pacific Ethanol Aurora East, LLC
(f/k/a Nebraska Energy, L.L.C.), (g) Pacific Aurora, LLC, (h) Pacific Ethanol
Stockton LLC, (i) Pacific Ethanol Magic Valley LLC, (j) Pacific Ethanol Madera
LLC, (k) Illinois Processing, LLC, (l) Pacific Ethanol Columbia LLC, and (m)
such other Affiliates of Borrowers which may from time to time enter into
Marketing Agreements with Borrowers, so long as Borrowers notify Agent of such
additional Affiliate and deliver to Agent executed Marketing Agreements with
such Affiliate, in each instance, together with its successors and assigns.”

 

(g) Pacific Ethanol Credit Facility. The definition of “Pacific Ethanol Credit
Facility” set forth in Section 1.1 of the Credit Agreement is hereby deleted in
its entirety and the following substituted therefor:

 

““Pacific Ethanol Credit Facility” shall mean, collectively, any secured credit
facility, whether a revolving line of credit or term loan, by and among any
Pacific Ethanol Affiliate and any financial institutions from time to time party
thereto as lenders thereunder, including without limitation, those certain
credit facilities evidenced by (a) that certain the Credit Agreement, dated as
of December 15, 2016, by and among the financial institutions from time to time
party thereto as lenders, CoBank, ACB, in its capacity as a Pacific Ethanol
Affiliates Credit Facilities Agent, and Pacific Ethanol Pekin, Inc. as the
borrower thereunder, (b) the Credit Agreement, dated as of December 15, 2016, by
and among CoBank, ACB, in its capacity lender, Pacific Ethanol Aurora East, LLC,
Pacific Ethanol Aurora West, LLC and Pacific Aurora, LLC as co-borrowers
thereunder, (c) that certain the Credit Agreement, dated as of September 15,
2017, by and among the financial institutions from time to time party thereto as
lenders, Compeer Financial PCA, as lender, CoBank, ACB, in its capacity as a
Pacific Ethanol Affiliates Credit Facilities Agent, and Illinois Corn
Processing, LLC as the borrower thereunder, and (d) any successor agreement
executed by any Pacific Ethanol Affiliate to refinance or replace such Credit
Agreement or any successor agreement, in each case, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.”

 

3

 

 

(h) Pacific Ethanol Acquired Inventory. The Credit Agreement is hereby amended
to add the following new Section 4.28:

 

“4.28 Pacific Ethanol Acquired Inventory. Pursuant to the Marketing Agreements,
(a) title to Pacific Ethanol Acquired Inventory consisting of ethanol passes
from the seller to the applicable Borrower at the fill nozzle to the tank in
which such Pacific Ethanol Acquired Inventory is stored by such seller, and (b)
title to Pacific Ethanol Acquired Inventory consisting of co-products and
distiller grain products passes from the seller to the applicable Borrower upon
deposit of such co-product or distiller grant product by such seller into a
receiving truck, barge, or railcar located on the storage facility of such
seller. No storage tank or storage facility that stores or holds Pacific Ethanol
Acquired Inventory as of any date of determination stores or holds any asset or
property as of such date of determination other than Pacific Ethanol Acquired
Inventory. To the extent a storage tank or storage facility holds Pacific
Ethanol Acquired Inventory as of any date of determination, all ethanol and
co-products stored or held in such storage tank or storage facility as of such
date of determination constitutes Pacific Ethanol Acquired Inventory.”

 

(i) Schedule 4.25 (Locations of Inventory). Schedule 4.25 (Locations of
Inventory) to the Credit Agreement is hereby deleted in its entirety and
Schedule 4.25 attached hereto as Exhibit A is hereby inserted to the Credit
Agreement as the new Schedule 4.25.

 

(j) Schedule 4.29 (Material Contracts). Schedule 4.29 (Material Contracts) to
the Credit Agreement is hereby deleted in its entirety and Schedule 4.29
attached hereto as Exhibit B is hereby inserted to the Credit Agreement as the
new Schedule 4.29.

 

3. Amendment Fee. In addition to all other fees, costs and expenses payable by
Borrowers to Agent and Lenders under the Loan Documents Borrowers shall pay to
Agent an amendment fee in the amount of $50,000 (the “Amendment Fee”). The
Amendment Fee shall be fully earned, due and payable on the date hereof, and
shall not be subject to refund or rebate for any reason. Borrowers acknowledge
and agree that Agent may, in its sole and absolute discretion, allocate to
itself or to any Lender all or any portion of the Amendment Fee.

 

4. Post-Closing. Borrowers hereby acknowledge, confirm, and agree that they
shall use commercially reasonable efforts to deliver to Agent:

 

(a) On or prior to August 14, 2019 (as such date may be extended by Agent in its
discretion, which extension may be granted by electronic mail), Collateral
Access Agreements for all locations owned by a Pacific Ethanol Affiliate, in
form and substance reasonably satisfactory to Agent; and

 

(b) On or prior to August 14, 2019 (as such date may be extended by Agent in its
discretion, which extension may be granted by electronic mail), an access and
license to use agreement, in form and substance reasonably satisfactory to
Agent, executed by Pacific Ethanol Affiliates Credit Facilities Agent in respect
of the Pacific Ethanol Credit Facility with Illinois Corn Processing, LLC.

 

5. Additional Representation. In addition to the continuing representations,
warranties and covenants at any time made by Borrowers to Agent and Lenders
pursuant to the Credit Agreement, and the other Loan Documents, Borrowers hereby
jointly and severally represent, warrant and covenant with and to Agent and
Lenders that, as of the date of this Amendment and after giving effect hereto,
no known Default or Event of Default exists or has occurred and is continuing.

 

4

 

 

6. Release. In consideration of the agreements of Agent and Lenders contained
herein and the making of loans by or on behalf of Agent and Lenders to Borrowers
pursuant to the Credit Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each Borrower on
behalf of itself and its successors, assigns, and other legal representatives
(the “Releasing Parties”), hereby, jointly and severally, absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and each Lender, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives and their respective successors and
assigns (Agent, each Lender and all such other parties being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, whether liquidated or unliquidated,
matured or unmatured, asserted or unasserted, fixed or contingent, foreseen or
unforeseen and anticipated or unanticipated, which any Releasing Party may now
or hereafter own, hold, have or claim to have against the Releasees or any of
them for, upon, or by reason of any nature, cause or thing whatsoever which
arises at any time on or prior to the day and date of this Amendment, in
relation to, or in any way in connection with the Credit Agreement, as amended
and supplemented through the date hereof, this Amendment and the other Loan
Documents. Each Releasing Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

It is the intention of the Releasing Parties that the above release shall be
effective as a full and final release of each and every matter specifically and
generally referred to above clause (a). Each Releasing Party acknowledges and
represents that it has been advised by independent legal counsel with respect to
the agreements contained herein and with respect to the provisions of California
Civil Code Section 1542, which provides as follows: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND THAT IF
KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE
DEBTOR OR RELEASEE.” Each Releasing Party, being aware of said code section,
expressly waives on its own behalf and on behalf of those for which such
Releasing Party is giving the release, any and all rights either may have
thereunder, as well as under any other statute or common law principle of
similar effect, with respect to any of the matters released herein. This release
shall act as a release of all included claims, rights and causes of action,
whether such claims are currently known, unknown, foreseen or unforeseen and
regardless of any present lack of knowledge as to such claims. Each Releasing
Party understands and acknowledges the significance and consequence of this
waiver of California Civil Code Section 1542, and hereby assumes full
responsibility for any injuries, damages, losses or liabilities released herein.

 

7. Conditions to Effectiveness. The effectiveness of this Amendment shall be
subject to the receipt by Agent of (a) an original (or electronic copy) of this
Amendment (and all exhibits hereto) duly authorized, executed and delivered by
Borrowers and Lenders and (b) the Amendment Fee.

 

5

 

 

8. Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Credit Agreement are intended or implied and in
all other respects the Credit Agreement is hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent of conflict between the terms of this Amendment, on the one hand, and
Credit Agreement, on the other hand, the terms of this Amendment shall control.

 

9. Further Assurances. Borrowers shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by
Agent to effectuate the provisions and purposes of this Amendment.

 

10. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

11. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of California (without giving effect to
principles of conflict of laws).

 

12. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original and all of which taken together constitute one agreement.
In making proof of this Amendment, it shall not be necessary to produce or
account for more than one counterpart signed by the party to be charged.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

BORROWERS:

 

KINERGY MARKETING LLC,

as a Borrower

 

By: /s/ Bryon T. McGregor   Name: Bryon T. McGregor   Title: CFO  

 

PACIFIC AG. PRODUCTS, LLC,

as a Borrower

 

By: /s/ Bryon T. McGregor   Name: Bryon T. McGregor   Title: CFO  

 

AGENT AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and sole Lender

 

By: /s/ Carlos Valles   Name: Carlos Valles   Title: Vice President  

 

 

Signature Page to Amendment No. 2 to Credit Agreement

 

7

 

 

EXHIBIT A

 

Schedule 4.25

Locations of Inventory

 

A.Company: Kinergy Marketing LLC

 

Locations of Inventory, Equipment and Other Assets

 

Address   Type   Owned/Leased/3rd Party   Name of Third Party*              
71335 Rail Loop Drive, Boardman, OR 97818**   Plant   Pacific Ethanol Columbia,
LLC                   2600 Washington Ave., Burley, ID 83318**   Plant   Pacific
Ethanol Magic Valley, LLC                   2600 Washington Ave., Burley, ID
83318**   Transload
(PEMV – K)   Pacific Ethanol Magic Valley, LLC                   31470 Avenue
12, Madera, CA 93638**   Plant   Pacific Ethanol Madera LLC                  
1205 S. O Road, Aurora, NE 68818**   Plant   Pacific Ethanol Aurora East, LLC  
                2103 Harvest Drive, Aurora, NE 68818**   Plant   Pacific Ethanol
Aurora West, LLC                   1300 S. Second Street, Pekin, IL 61554**  
Plant   Pacific Ethanol Pekin, LLC                   3028 Navy Drive, Stockton,
CA 95206**   Plant   Pacific Ethanol Stockton LLC                   3028 Navy
Drive, Stockton, CA 95206**   Transload (PES-K)   Pacific Ethanol Stockton LLC  
 

 

8

 

 

Address   Type   Owned/Leased/3rd Party   Name of Third Party*              
3028 Navy Drive, Stockton, CA 95206**   Transload (PES-MV)   Pacific Ethanol
Stockton LLC                   15000 E Smith Road, Aurora, CO 80011   Rack
Terminal   3rd party   Magellan Midstream Partners               2503 S.E. 43rd
St, Des Moines, IA 50317   Rack Terminal   3rd party   Magellan Midstream
Partners               1/4 Mile N Jct. Hwy 56/HWY156, Great Bend, KS 67530  
Rack Terminal   3rd party   Magellan Midstream Partners               401 E.
Donovan Rd, Kansas City, KS 66115   Rack Terminal   3rd party   Magellan
Midstream Partners               2451 W County Road C, St. Paul, MN 55113   Rack
Terminal   3rd party   Magellan Midstream Partners               251 N Sunnylane
Road, Oklahoma City, OK 74107   Rack Terminal   3rd party   Magellan Midstream
Partners               2205 N 11th Street, Omaha, NE 68110   Rack Terminal   3rd
party   Magellan Midstream Partners               100 Hwy 4, Scott City, KS
67871   Rack Terminal   3rd party   Magellan Midstream Partners              
RFD No. 1 Box 151, Topeka, KS 66546   Rack Terminal   3rd party   Magellan
Midstream Partners               2120 South 33rd West Ave, Tulsa, OK 74107  
Rack Terminal   3rd party   Magellan Midstream Partners

 

9

 

 

Address   Type   Owned/Leased/3rd Party   Name of Third Party*              
1120 S Meridian Ave, Valley Center, KS 67147   Rack Terminal   3rd party  
Magellan Midstream Partners               12275 S US HWY 281, Doniphan, NE 68832
  Rack Terminal   3rd party   Magellan Midstream Partners               8500
West 68th Street, Argo, IL 60501-0409   Terminal   3rd party   Kinder Morgan –
Argo               125 North 53rd Ave, Phoenix, AZ 85043   Terminal   3rd party
  CalJet               9420 NW St. Helens Road, Portland, OR 97231**   Terminal
  3rd party   NuStar Energy Linnton               2900 Sacajawea Park Rd, Pasco,
WA 99301   Terminal   3rd party   Tidewater - Pasco               488 Wright
Avenue, Richmond, CA 94804**   Terminal   3rd party   Transmontaigne            
  90 San Pablo Ave, Crockett, CA 94525**   Terminal   3rd party   NuStar Selby  
            2941 Navy Drive, Stockton, CA 95206-0653**   Terminal   3rd party  
NuStar Energy Stockton               1015 South Cherry, Tucson, AZ 85719  
Terminal   3rd party   AZ Petroleum               Beatty Terminal, Boise, ID  
Transload Facility   3rd party   Boise West Point

 

10

 

 

Address   Type   Owned/Leased/3rd Party   Name of Third Party*              
2690 Prairie Road, Eugene, OR 97404   Transload Facility   3rd party   Tyree Oil
              2200 S Highland Drive, Las Vegas, NV 89102   Transload Facility  
3rd party   Rebel Oil               8000 E Manning Avenue, Fowler, CA 93625  
Transload Facility *inactive   3rd party   Van G - Goble Terminal

 

*Addresses for the third parties are the addresses listed herein.

**Bailee agreement in place.

 

Third Party Relationships:

 

-Terminals: The Companies have entered into terminaling agreements with third
parties which grants the Companies access to store products at such facilities.

 

-Plant – 3rd Party: The Companies market the products for these third parties
but does not store any ethanol at these locations.

 

-Transload Facility: The Companies have entered into terminaling agreements with
third parties which grants the Companies access to ship railcars to such
facility and offload into trucks. Ethanol remains in railcars until offloaded.

 

11

 

 

EXHIBIT B

 

Schedule 4.29

Material Contracts

 

    Company   Name of Agreement   Date of Agreement   Parties to Agreement  
Date of Expiration/Termination 1.   Kinergy Marketing LLC & Pacific Ag Products,
LLC   Affiliated Company Agreement   July 1, 2015   Pacific Ethanol, Inc. and
its subsidiaries   Auto Renew Annually                       2.   Kinergy
Marketing LLC & Pacific Ag Products, LLC   Amendment No. 1 to Affiliated Company
Agreement   January 1, 2017   Pacific Ethanol, Inc. and its subsidiaries  
Coterminous                       3.   Kinergy Marketing LLC & Pacific Ag
Products, LLC   Amendment No. 2 to Affiliated Company Agreement (Draft 7-3-17)  
July 1, 2017   Pacific Ethanol, Inc. and its subsidiaries (including Illinois
Corn Processing, LLC)   Coterminous                       4.   Kinergy Marketing
LLC   Amended and Restated Ethanol Marketing Agreement   September 1, 2014  
Pacific Ethanol Stockton LLC   Auto Renew Annually                       5.  
Kinergy Marketing LLC   Amended and Restated Ethanol Marketing Agreement   July
1, 2015   Pacific Ethanol Magic Valley, LLC   Auto Renew Annually              
        6.   Kinergy Marketing LLC   Amended and Restated Ethanol Marketing
Agreement   July 1, 2015   Pacific Ethanol Madera LLC   Auto Renew Annually

 

12

 

 

7.   Kinergy Marketing LLC   Ethanol Marketing Agreement   July 1, 2015  
Aventine Renewable Energy – Aurora West, LLC (n/k/a “Pacific Ethanol Aurora
West, LLC”)   Auto Renew Annually                       8.   Kinergy Marketing
LLC   Ethanol Marketing Agreement   July 1, 2015   Aventine Renewable Energy,
Inc. – (n/k/a to “Pacific Ethanol Pekin, LLC”)   Auto Renew Annually            
          9.   Kinergy Marketing LLC   Amendment No. 1 to Ethanol Marketing
Agreement   December 15, 2016   Pacific Ethanol Pekin, LLC   Coterminous        
              10.   Kinergy Marketing LLC   Ethanol Marketing Agreement   July
1, 2015   Nebraska Energy, L.L.C (n/k/a “Pacific Ethanol Aurora East, LLC”)  
Auto Renew Annually                       11.   Kinergy Marketing LLC   Ethanol
Marketing Agreement   December 15, 2016   Pacific Aurora, LLC   Auto Renew
Annually                       12.   Kinergy Marketing LLC   Alcohol Product
Marketing Agreement (Draft 7-3-17)   July 3, 2017   Illinois Corn Processing,
LLC   Auto Renew Annually                       13.   Pacific Ag. Products, LLC
  Co-Product Marketing Agreement (Draft 7-3-17)   July 3, 2017   Illinois Corn
Processing, LLC   Auto Renew Annually                       14.   Pacific Ag.
Products, LLC   Grain Procurement and Supply Agreement (Draft 7-3-17)   July 3,
2017   Illinois Corn Processing, LLC   Auto Renew Annually

 



13

 

 

15.   Pacific Ag. Products, LLC   Co-Product Marketing Agreement   July 1, 2015
  Illinois Corn Processing, LLC   Auto Renew Annually                       16.
  Pacific Ag. Products, LLC   Co-Product Marketing Agreement   December 15, 2016
  Pacific Aurora, LLC   Auto Renew Annually                       17.   Pacific
Ag. Products, LLC   Distillers Grains Marketing Agreement (Boardman Project)  
February 27, 2017   Pacific Ethanol
Columbia, LLC   Auto Renew Annually                       18.   Pacific Ag.
Products, LLC   Co-Product Marketing Agreement (Pekin)   July 1, 2015   Pacific
Ethanol Pekin, Inc.   Auto Renew Annually                       19.   Kinergy
Marketing, LLC   Amended and Restated Ethanol Marketing Agreement   July 1, 2015
  Pacific Ethanol Stockton, LLC   Auto Renew Annually                       18.
  Kinergy Marketing, LLC   Amended and Restated Ethanol Marketing Agreement  
July 1, 2015   Pacific Ethanol Columbia, LLC   Auto Renew Annually

 

 

14

 

